DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Note on Office Actions
	Applicants indicate that there have been numerous Office Actions and changes of examiners in this application.  While changes in examiners are not ideal, each of these changes in examiner was necessary and was undertaken to promote efficiency.  
Examiner Srivastava retired; therefore a change of examiner was not only necessary but also the most efficient course of action.  When a new examiner assumes a case that is in the middle of prosecution, their judgment dictates whether prosecution can move forward or an additional non-final Office Action is issued to enable the new examiner to clearly establish their lines of reasoning and references to be relied upon.  While it is not desired to have multiple, non-final Office Action, when a new examiner inherits an application, this can be a necessary and (ultimately) expedient route to take.  
The application was transferred from Examiner Knight to Examiner Connors because Examiner Knight had a backlog of RCE cases that would have meant an Office Action would not have been issued in a timely manner.  The application was transferred to Examiner Connors, who could work on the case promptly.  When Examiner Connors docket later had a backlog of RCE cases, the case was transferred back to Examiner Knight, who at that time could work on the case promptly and was already familiar with it, thereby promoting efficiency.  
It is noted that after the initial change in examiner – necessitated by retirement – the case was always transferred (3 times, between only 2 examiners) after a RCE had been submitted.  Applicants had received a complete prosecution “round”, had an opportunity to review any rejections, respond to them and receive a written communication in response.  Then applicants chose to continue prosecution of the case, as is the case when any RCE is filed, whether or not the examiner changes.  Therefore, part of the numerous office actions in this case are as a result of applicants filing a request to continue prosecution.  
Note on New Closest Prior Art
Applicants assert in their response filed on July 26, 2022, that the “Patent Office should have operated in a more efficiently in finding the closest prior art, which appears to have been available to it all during the prosecution, and in citing it early in the prosecution,” citing to MPEP 904. 
The examiner apologizes for the newly cited prior art this late in prosecution.  It is a dissertation; dissertations are oftentimes more difficult to locate when searching, even with electronic searching resources.  
Applicants have a duty to disclose information material to patentability.  37 CFR 1.56.   In fulfillment of that duty, applicants have filed four Information Disclosure statements (IDSs) (dated Feb. 11, 2015, June 29, 2017, July 11, 2017 and March 2, 2018), containing twenty-one references, one of which is a PCT which lists Dr. Reddy’s Laboratories as the applicant (WO 2011/011674 A2).  The newly cited prior art, a dissertation by Majeed, was overseen by Ganesh Reddy in Dr. Reddy’s Laboratories.   Yet applicants did not cite “the closest prior art” which was published by Dr. Reddy’s Laboratories (the assignee of the current application), and underseen by the Associate Director, Ganesh Reddy.  That the applicants now want to assert that the Patent Office has not performed its job efficiently is dubious when either (a) applicants own prior art was so obscure that they were unaware of its existence and so did not include it on their IDSs or (b) applicants were aware of the art and did not include on any of  the four times they submitted IDSs.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-3, 5-7 and 15 are rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over the combination of Majeed (Dr. Reddy’s Labs, 2008), in view of Schilling et al. (WO 2004/058944 A2) and Ryll et al. (US Patent 6,528,286, cited in IDS filed on March 2, 2018).
Majeed teaches cell culture performance for recombinant Chinese Hamster Ovary (CHO) cells. (Title), specifically that a shift in temperature to slow down the metabolism of recombinant CHO cells promotes culture productivity and longevity, as well as product quality. (pg. 27, 1st para.). Majeed teaches a process that is divided between a growth run and a production run, which includes shifting the temperature from 37 °C to 31 °C when the IVCC reaches 5-7 mil cells/ml/day, as this “mode of feed strategy gives higher productivity and better quality of product as far as production of monoclonal antibody is concerned.”) (pg. 27, 3rd para.). Majeed teaches cells are seeded at a density of 0.34 x 106/mL (pg. 35, Exp. 1). Majeed teaches that after the temperature is lowered, the cells are fed (pg. 27, 3" para.) and the IVCC continues to rise to 8, 10, 12 or 14 at days 6-10. (pg. 35, Exp. 1).
Majeed does not teach the claimed seeding density, that the CHO cells produce CD20 antibody or the specific glycan profile of the antibody.
Schilling et al. teach a CHO cell culture process for obtaining a recombinant antibody composition, which includes the steps of culturing CHO cells at a seeding density of 106 cells/mL (p. 88, Il. 2-3) at a first temperature of 37 °C from day 0 to about day 6, then lowering the temperature to 34 °C at about day 10, which increases the quantity and quality of the protein produced, (para, bridging pgs. 9-10). Schilling et al. teach that at day 6, cells have reached 3-7 x 106 cells/mL, a suitable cell density for achieving enhanced protein production, (p. 26-27). Schilling et al. teach that the culture media is fed during the production phase to support continued, high-quality protein production, as exemplified by a high sialic acid content when protein is recovered, (p. 55).
With respect to the claimed seeding densities, Majeed teaches a seeding density that is below the claimed range and Schilling et al. teach seeding densities that are slightly above the claimed range, thereby rendering the claimed range obvious. Generally, difference in concentration will not support the patentability of subject matter encompassed by prior art unless there is evidence indicating such concentration is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ233, 235 (CCPA 1955). MPEP 2144.05.
Ryll teaches production methods for producing antibodies in CHO cells, including anti- CD20 (col. 6, Il. 31-52), which includes a downward shift of the temperature after a production period, from 37 °C to 33 °C, and the addition of copper to preserve the sialic acid content of the final product, (col. 8, Il. 11-22). Ryall further teach that overall content of sialic acid in the glycoprotein is affected by cell culture parameters, including media, osmolality, temperature, pH, and culture density, (col. 1, Il. 55-60; col. 12, Il. 27-36).
It would have been obvious for one of ordinary skill in the art at the time of the invention to have modified the process of Majeed to incorporate using an anti-CD20 antibody and arriving at the claimed glycosylation profile because it would have been obvious to combine prior art elements according to known methods to yield predictable results. Incorporating an anti-CD20 antibody and optimizing the glycosylation profile as desired in the process taught by Majeed would have led to predictable results with a reasonable expectation of success because Ryall and Schilling et al. both teach that glycosylation profiles can be optimized using a variety of parameters, including culture density, temperature, and culture nutrients. As the general parameters claimed by applicants are taught by the prior art references, the claimed glycosylation profile is asserted to either be (a) inherently present (see MPEP 2112, when the same, or substantially the same, elements are present, features are inherent until it is demonstrated otherwise), (b), optimizable through routine, result-effective variable manipulation, as taught by Majeed, Schilling et al. and Ryall, as such result- effective variable optimization is obvious (see MPEP 2144.05 II.B.), or (c) present only when limitations not currently claimed exist, in which case, the applicants would need to amend the claims to recite those limitations to claim the glycosylation product produced.
With respect to claims 2, 3 and 5, Majeed, Schilling et al. and Ryall all teach a first temperature of about 37 °C and Schilling et al. teach a second temperature of about 35 °C. (see, e.g. Schilling et al., para, bridging pgs. 9-10).
With respect to claim 6, Majeed (pg. 27, 3rd para.) and Schillling et al. teach the process includes a feed addition. (p. 55).
With respect to claims 7 and 15, Schilling et al. teach the cells which are subjected to only one temperature shift will have increased cell lysis after 12 days (288 hours) (pg. 95); as such, the person of ordinary skill when employing a single temperature shift model would harvest the cells around day 12, at a time when their viability was still high, around 40% (Fig. 11).
Response to Arguments
Applicant's arguments filed July 26, 2022 have been fully considered but they are not persuasive.
Applicants assert that a prima facie case of obviousness has not been made, as the prior art does not teach a single temperature shift carried out at a particular stage in cell culture using the claimed anti-CD antibody that results in the claimed glycoform distribution.
This is not found persuasive. At least the Majeed reference teaches the limitations of a single temperature shift at approximately the claimed IVCC value (defining a particular stage).  (pg. 27, 1st & 3rd paras.). With respect to the assertion that the claimed anti-CD antibody with the claimed glycoform is not taught, this is not found persuasive because, as stated above, each of the references teaches that the process, using the biphasic temperature shift (single temperature shift), results in a high quality, recombinant therapeutic protein. Each of the references recognizes that this is a parameter that can and should be optimized and each teaches the variables to consider when optimizing it, thus establishing a prima facie case of obviousness. If applicants have evidence that their specific, claimed parameters, unexpectedly result in a better product (not just an optimized product), they are encouraged to present data comparing the prior art with their claimed process.
Applicants assert that the Majeed teachings are being taken out of context, as Majeed teaches about temperature generally (pg. 26-27) and in a specific context with a different protein.  Applicants further assert that Majeed does not teach the temperature shift after reaching the claimed IVCC, but rather a temperature shift occurs with a first feed addition.
This is not found persuasive because it is acknowledged that Majeed teaches about temperature generally and about a temperature shift in a specific context that is not the claimed anti-CD 20 antibody. However, Majeed is seeking to optimize a process for production of biopharmaceutical product in a recombinant CHO cell.  (pg. 27, 3rd para.) and the findings about this specific process can then be used to optimize production of other biopharmaceutical product in a recombinant CHO cell, as Ryll et al. teach that these are the variables that can be optimized to adjust the glycoprotein profile.  
Furthermore, Majeed teaches that both a feed and a temperature shift after performed “when IVCC reaches 5-7 mil cells/ml/day”.  Both of these actions – feeding and decreasing the temperature – are based on the IVCC.  This is exactly what applicants claim – that the temperature decrease occurs when the IVCC hits the claimed range. “[Comparing growth run]…whereas production run has mean, to add feed (media specific) at day 0 and when IVCC reaches 5-7 mil cells/ml/day as well as temperature shift from 37 ° C to 31 ° C.”  (emphasis added) (pg. 27, 3rd para.)
Applicants assert that Majeed does not teach step (c) culturing the cells at the second temperature to attain an IVCC of about 6-14 million cells/mL.
This is not found persuasive because Majeed teaches culturing the cells to 5-7 mil cells/ml (“about 4-6”), then feeding and decreasing temperature.  The cells, which have been fed and are shifting to protein production mode, inherently “attain an IVCC” in the range of about 6.0 (no change) to up to 14 (continuing to grow).  This limitation in the claim requires nothing more than the cells “attaining” the new IVCC, which overlaps with the old IVCC.  
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The rejection does not “cherry pick separate teachings” of Majeed or any of the references; rather, with respect to seeding density and temperature, the rejection points out that all the references teach a temperature shift and Majeed teaches a seeding density that is below the claimed range and Schilling et al. teach seeding densities that are slightly above the claimed range, thereby rendering the claimed range obvious.  The combination of the references applied to the claims teaches the claimed limitations.  That the Shilling reference, entitled “Product Quality Enhancement in Mammalian Cell Culture Processes for Protein Production,” is not directed solely to production of antibodies or solely focused on a single temperature shift is not dispositive – the rejection is based on the combination of the teachings of the references.  
With respect to applicants’ assertion that Shilling teaches away from a single temperature shift (because the teach and exemplify multiple temperature shifts), this is not a teaching away.  No where does Shilling say that a single temperature shift cannot be used – rather, as applicants point out, Shilling indicates that a multiple temperature shift model is preferred for cultures that go beyond day 20 and could be considered for those that go beyond day 12.  Nothing about applicants claims or the combination of the references indicates that the claimed invention or the rejection is addressing only cultures that go beyond 20 days (or even beyond 12 days).  Additionally, the other references teach a single temperature shift.  Therefore, the person of ordinary skill in the art, looking at the combined teachings of the references would conclude that a single temperature shift could be employed.  
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the references recognize the benefits of a biphasic temperature growth process and indicates that this process optimizes the resulting product and gives information on further variables to assess to enhance optimization, therefore, a person of ordinary skill in the art would look to a combination of these references when optimizing the claimed antibody and its glycosylation profile.  More specifically, the reason that a person of ordinary skill would look to these reference is to gather information for optimizing production of their specific antibody in a rCHO cell.  
For at least these reasons, applicants’ arguments are not persuasive.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERESA E KNIGHT whose telephone number is (571)272-2840. The examiner can normally be reached Monday-Friday 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise Humphrey can be reached on 571-272-5543. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TERESA E KNIGHT/             Primary Examiner, Art Unit 1631